Case 18-56246-pmb        Doc 64   Filed 11/23/18 Entered 11/23/18 09:12:52         Desc Main
                                  Document     Page 1 of 4




     IT IS ORDERED as set forth below:



     Date: November 23, 2018
                                                       _____________________________________
                                                                     Paul Baisier
                                                             U.S. Bankruptcy Court Judge

 _______________________________________________________________




                      IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

IN RE:                                               CASE NO. 18-56246-PMB

MICHAEL RICHARD GAVENCHAK,                           CHAPTER: 7
          Debtor.
                                                     JUDGE: HONORABLE PAUL BAISIER
WILMINGTON SAVINGS FUND SOCIETY,
FSB, AS TRUSTEE OF STANWICH
MORTGAGE LOAN TRUST A,
           Movant,

v.
                                                     CONTESTED MATTER
MICHAEL RICHARD GAVENCHAK, Debtor,
EDWIN K. PALMER, Trustee,
           Respondent(s).

              ORDER ON MOTION FOR RELIEF FROM STAY AS TO DEBTOR
              AND CONDITIONING STAY AS TO CHAPTER 7 TRUSTEE (#9)

         The above styled Motion filed April 27, 2018 (Docket No. 9) was called for hearing on

September 24, 2018 upon Notice of Hearing to each of the above-captioned parties in interest.

No appearance made on behalf of Debtor. Movant asserts that the parties were properly served,
Case 18-56246-pmb        Doc 64     Filed 11/23/18 Entered 11/23/18 09:12:52           Desc Main
                                    Document     Page 2 of 4


there was no opposition to the Motion as to Debtor, and Chapter 7 Trustee have reached an

agreement with respect to termination of the automatic stay. Accordingly;

       IT IS HEREBY ORDERED that effective March 1, 2019, absent a Motion to Sell filed

by the Chapter 7 Trustee, the 11 USC §362(a) automatic stay will be modified for Movant

herein, its successors and assigns, regarding the real property commonly known as 325 Crooked

Stick Dr, Alpharetta, Georgia 30004-3443 without further Notice or hearing by this Court.

       FURTHER ORDERED that effective March 1, 2019 Movant, its successors and assigns,

may assert its rights, including, but not limited to, the institution and completion of foreclosure

proceedings, the collection of reasonable fees, and may assert all of its respective rights and

remedies under applicable law, as to its collateral.

       FURTHER ORDERED that upon completion of any foreclosure sale, any funds which

may be in excess of the amount due to Movant and to any subordinate lienholder(s) properly

entitled to receive proceeds under applicable State law, shall be paid to the Trustee for the

benefit of the Estate.
Case 18-56246-pmb       Doc 64      Filed 11/23/18 Entered 11/23/18 09:12:52    Desc Main
                                    Document     Page 3 of 4


       FURTHER ORDERED that having no appearance having been made by Debtor, the 11

USC §362(a) automatic stay as to Debtor is deemed lifted.

       FURTHER ORDERED that the provisions of Bankruptcy Rule 4001(a)(3) are waived.
                            [END OF DOCUMENT]


PREPARED AND PRESENTED BY:


/s/ Brian K. Jordan
Brian K. Jordan, Bar No.: 113008
Attorney for Movant
Aldridge Pite, LLP
Fifteen Piedmont Center
3575 Piedmont Road, N.E., Suite 500
Atlanta, GA 30305
Phone: (404) 994-7400
Fax: (619) 590-1385
Email: bjordan@aldridgepite.com


NO OPPOSITION:


/s/ Russell Patterson                                         With express permission
Russell Patterson, Bar No. 566920
Attorney for Trustee
P.O. Box 1284
Decatur, GA 30031
Phone: (404) 479-4449
Email: ekpalmerlaw@aol.com
Case 18-56246-pmb     Doc 64   Filed 11/23/18 Entered 11/23/18 09:12:52   Desc Main
                               Document     Page 4 of 4


DISTRIBUTION LIST

Michael Richard Gavenchak
325 Crooked Stick Drive
Alpharetta, GA 30004


Katherine J. Hill
Suite 210
305 Lawrence Street
Marietta, GA 30060


Edwin K. Palmer
P.O. Box 1284
Decatur, GA 30031


ALDRIDGE PITE, LLP
Fifteen Piedmont Center
3575 Piedmont Road, N.E.,
Suite 500
Atlanta, GA 30305
